DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1-20 are pending for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



2.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1 & 11, the first doping step into an insulating layer is vague & indefinite because it recites doping choice of either “first dopant” or “second dopant” materials could possibly be inserted into one insulating layer only. However, contrary to this first step, the figure 4B shows two different insulating layers (120 & 140) and this first doping step carried out for a first dopant (125) reserved only for the first insulating layer (120), see also specification para [0068-0069]; and thus there is no second dopant of choice (145, Fig. 4C) possibly inserted into this first layer (12). Additionally, last two lines of claims also recite that the next/second dopant of choice (145) is then reserved only into a second/top insulating layer (14), which appeared above (or in an upper portion) of this first insulating layer (120). Thus, according to Fig. 4B-4C, there are two separate steps; a first doping step for doping a first dopant (125) into first insulating layer (120), then followed by a second doping step for doping a second dopant (145) into a second insulating layer (140), in that order as seen, and not doping two different dopant materials (125 & 145) into only one insulating layer (120 or 140?) in the order as claimed. Thus, amendment is requested.
	Claims 2-10 & 12-20 are tentatively rejected or objected as being dependent upon the rejected structure of either claims 1 & 11.

3.	Except for the remaining 112 issues above, all the pending claims now contain allowable features over the prior arts of record for other detail features not being clearly taught nor seen elsewhere at this time.

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIET Q NGUYEN whose telephone number is (571)272-1788. The examiner can normally be reached M-F 7:30-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIET Q NGUYEN/Primary Examiner, Art Unit 2827